Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the amendment submitted June 29, 2022, claims 1-3 and 6 were amended, claims 4-5 were cancelled, and new claims 7-8 were presented. Claims 1-3 and 6-8 are pending.
The amendments to the specification submitted on June 29, 2022 overcome the objections to the specification. The objections have been withdrawn.
The amendments to claims overcome the claim objections. The objections have been withdrawn.
The amendments to claims 1-3 and 6 overcome the 35 U.S.C. 112(b) rejections. The cancellation of claims 4 and 5 renders the 35 U.S.C. 112(b) rejections moot. The rejections have been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 102 rejection over Guckes have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Guckes (U.S. Pub. 2009/0309000).
Regarding claim 8, Guckes discloses a tank holder (system 210, Fig. 3) to hold a tank (vessel 220, Fig. 3), the tank holder (system 210, Fig. 3) comprising: a belt-shaped band (bracket 212, para. [0019]) that is configured to be arranged along an outer circumference of the tank (Fig. 3), the band (bracket 212) being provided with a plurality of pressing elements (wings 234, Fig. 3) that protrude (see Fig. 3) to press a surface of the tank and elastically deform (wings 234 press against the vessel 220 and flex, para. [0019]), one end of each of the pressing elements (wings 234) is a free end (free end formed by cutouts 228, Fig. 3), a tip of the free end being bent (tip is bent relative to inner peripheral portion 232, see annotated Fig. 3 below; para. [0019]).

    PNG
    media_image1.png
    384
    669
    media_image1.png
    Greyscale

Guckes Annotated Figure 3
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by DE 202014101667 to Ke et al. (hereinafter, “Ke”).
Regarding claim 1, Ke discloses a tank holder to hold a tank (Abstract, translation attached to Non-Final Office Action dated March 29, 2022), the tank holder (annotated Fig. 1, below) comprising: a belt-shaped band (strap 100, Fig. 1) that is configured to be arranged along an outer circumference of the tank (Abstract), the band (strap 100) being provided with a plurality of pressing elements (annotated Fig. 1) that protrude to press a surface of the tank (see Abstract) and the plurality of pressing elements (annotated Fig. 1) elastically deform (Abstract), the pressing elements (annotated Fig. 1) being coupled (see Fig. 1) to the band (strap 100) via both ends (annotated Fig. 1) of the pressing elements (annotated Fig. 1), said both ends (annotated Fig. 1) being in a direction (the ends of each pressing element are spaced apart in a direction, see Fig. 1) orthogonal to an extending direction of the belt-shaped band (annotated Fig. 1).

    PNG
    media_image2.png
    386
    621
    media_image2.png
    Greyscale

Ke Annotated Figure 1
Regarding claim 7, Ke discloses each of two adjacent pressing elements (two pressing elements shown in Fig. 1) in the plurality of pressing elements (annotated Fig. 1) has a portion (annotated Fig. 1) protruding on an opposite side from the other of the two adjacent pressing elements (portion of first pressing element protrudes from an opposite side of the band from portion of second pressing element, see annotated Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Sawada (U.S. Pub. 2018/0326842).
Regarding claim 2, Ke discloses the tank holder above but does not disclose the tank holder comprises two bands, the outer circumference of the tank is 10sandwiched between the two bands, and first and second end portions of a first band of the two bands are coupled to respective first and second end portions of a second band of the two bands. 
Sawada teaches a fixation system for a pressure tank for a vehicle (para. [0031]). Sawada teaches the fixation system includes a first belt element (81, Fig. 9) and a second belt element (91, Fig. 9). Sawada teaches stiffener plates (82, 83) at each end of the first belt element (81, Fig. 9) and stiffener plates (92, 93) arranged at each end of the second belt element (91, Fig. 9). The stiffener plates are coupled to one another via fasteners (184) such that the tank is sandwiched between the first and second belt elements (81, 91, see Fig. 8). Sawada teaches that a long hole (cut Nta, Fig. 17) is in a stiffener plate and extends in a length direction of the belt elements (Fig. 17). Sawada further teaches that this arrangement of having two belt elements and a long hole helps to prevent damage to the tank during a vehicle collision by releasing the tank when forces exceed a predetermined value (see paras. [0004]-[0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank holder of Ke to use two bands with ends coupled to one another such that the tank is sandwiched between the two bands, a stiffener plate arranged at the end portions of the bands, and a long hole in the stiffener plate as taught by Sawada for the purpose of preventing damage to the tank during a vehicle collision as recognized by Sawada (paras. [0004]-[0005]).
Regarding claim 3, Ke discloses the tank holder above but does not disclose a stiffener plate is arranged at each of the end portions of the band, and a long hole extending in a length direction of the band is provided in the stiffener plate.
Sawada teaches a fixation system for a pressure tank for a vehicle (para. [0031]). Sawada teaches the fixation system includes a first belt element (81, Fig. 9) and a second belt element (91, Fig. 9). Sawada teaches stiffener plates (82, 83) at each end of the first belt element (81, Fig. 9) and stiffener plates (92, 93) arranged at each end of the second belt element (91, Fig. 9). The stiffener plates are coupled to one another via fasteners (184) such that the tank is sandwiched between the first and second belt elements (81, 91, see Fig. 8). Sawada teaches that a long hole (cut Nta, Fig. 17) is in a stiffener plate and extends in a length direction of the belt elements (Fig. 17). Sawada further teaches that this arrangement of having two belt elements and a long hole helps to prevent damage to the tank during a vehicle collision by releasing the tank when forces exceed a predetermined value (see paras. [0004]-[0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank holder of Ke to use two bands with ends coupled to one another such that the tank is sandwiched between the two bands, a stiffener plate arranged at the end portions of the bands, and a long hole in the stiffener plate as taught by Sawada for the purpose of preventing damage to the tank during a vehicle collision as recognized by Sawada (paras. [0004]-[0005]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Catlett (U.S. Pat. 6,840,556).
Regarding claim 6, Ke discloses the tank holder above but does not disclose each of the pressing elements isTSN202001059US0020031OUS coated with a cover.
Catlett teaches a device for holding a gas cylinder comprising a plurality of semi-circular lifting members (Abstract, Fig. 3). Catlett further teaches an elastomeric strip adhered to the interior surface in contact with the gas cylinder (col. 2, ll. 17-22; Fig. 2). Catlett further teaches that the elastomeric strip facilitates gripping of the gas cylinder (col. 2, ll. 17-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank holder of Ke to have a cover coating each of the pressing elements as taught by Catlett for the purpose of advantageously improving gripping between the pressing elements and the tank as recognized by Catlett (col. 2, ll. 17-22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731